AFFIRMED; Opinion Filed August 9, 2019.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01148-CR

                            JASON MICHAEL LOWE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-82169-2016

                             MEMORANDUM OPINION
                          Before Justices Myers, Osborne, and Nowell
                                   Opinion by Justice Nowell
       A jury convicted Jason Michael Lowe of murdering his girlfriend, Jessie Bardwell. He

was sentenced to fifty years’ confinement. In a single issue on appeal, appellant asserts the

evidence is insufficient to support the conviction because (1) there is no physical evidence of

causation; (2) there is insufficient evidence of intent and motive; and (3) the involvement of

appellant’s acquaintance mitigates his guilt. We affirm the trial court’s judgment.

                                        APPLICABLE LAW

       A person commits murder if he intentionally or knowingly causes the death of an

individual. TEX. PENAL CODE. ANN. § 19.02(b)(1). A person acts intentionally with respect to the

nature of his conduct or to a result of his conduct when it is his conscious objective or desire to

engage in the conduct or cause the result. Id. § 6.03(a). A person acts knowingly as to the nature
or circumstances surrounding his conduct when he is aware of the nature of his conduct or that the

circumstances exist and he acts knowingly as to the result of his conduct when he is aware that his

conduct is reasonably certain to cause the result. Id. § 6.03(b).

       When reviewing whether the evidence is legally sufficient to support a criminal conviction,

we look at “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015) (quoting Jackson v.

Virginia, 443 U.S. 307, 319 (1979)). This standard tasks the factfinder with resolving conflicts in

the testimony, weighing the evidence, and drawing reasonable inferences from basic facts. See

id.; Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013) (jury is the sole judge of

credibility and weight to be attached to the testimony of witnesses); TEX. CODE CRIM. PROC. ANN.

art. 38.04 (jury is the exclusive judge of the facts proved and weight given to the testimony). We

may not re-evaluate the weight and credibility of the evidence and substitute our judgment for that

of the factfinder. Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999). Instead, we

determine whether the necessary inferences are reasonable based upon the combined and

cumulative force of all the evidence when viewed in the light most favorable to the verdict.

Murray, 457 S.W.3d at 448. We are not permitted to use a “divide and conquer” strategy for

evaluating sufficiency of the evidence because that approach does not consider the cumulative

force of all the evidence. Id. When the record supports conflicting inferences, we presume the

factfinder resolved the conflicts in favor of the verdict, and we defer to that determination. Id. at

448–49.

       Juries may draw multiple reasonable inferences from facts as long as each is supported by

the evidence presented at trial. See Temple, 390 S.W.3d at 360; see also Hooper v. State, 214
S.W.3d 9, 16-17 (Tex. Crim. App. 2007) (“courts of appeals should . . . determine whether the

                                                –2–
necessary inferences are reasonable based upon the combined and cumulative force of all the

evidence when viewed in the light most favorable to the verdict”). The jury is not permitted to

draw conclusions based on speculation because doing so is not sufficiently based on facts or

evidence to support a finding beyond a reasonable doubt. See Temple, 390 S.W.3d at 360; see also

Hooper, 214 S.W.3d at 16.

        The State may prove a defendant’s criminal culpability by either direct or circumstantial

evidence, coupled with all reasonable inferences from that evidence. Gardner v. State, 306 S.W.3d
274, 285 (Tex. Crim. App. 2009). “Circumstantial evidence is as probative as direct evidence in

establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to establish

guilt.” Temple, 390 S.W.3d at 359 (quoting Hooper, 214 S.W.3d at 13). A jury may infer intent

from circumstantial evidence, including the acts, words, and conduct of the accused. Guevara v.

State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004); see Navarro v. State, No. 05-17-01345-CR, No.

2018 WL 5291982, at *4 (Tex. App.—Dallas Oct. 25, 2018, pet. ref’d) (mem. op., not designated

for publication).    Attempts to conceal incriminating evidence, inconsistent statements, and

implausible explanations are probative of wrongful conduct and are circumstances indicative of

guilt. See Ex parte Weinstein, 421 S.W.3d 656, 668 (Tex. Crim. App. 2014); see also Nisbett v.

State, 552 S.W.3d 244, 266 (Tex. Crim. App. 2018) (inconsistencies in defendant’s story provide

evidentiary support for conviction). The defendant’s prior behavior toward the deceased can be

relevant to whether the defendant murdered the victim. Nisbett, 552 S.W.3d at 265-66. The Texas

Court of Criminal Appeals recently stated:

        By its nature, a culpable mental state must generally be inferred from the
        circumstances. We cannot read an accused’s mind, and absent a confession, we
        must infer his mental state from his “acts, words and conduct.” The culpable mental
        state for murder can be inferred from a defendant’s motive, his attempts to conceal
        the body, and implausible explanations to the police. The defendant’s culpable
        mental state may also be inferred from the extent of the victim’s injuries.

Id. at 267 (internal citations omitted).
                                                –3–
       Reversal on evidentiary sufficiency grounds is restricted to “the rare occurrence when a

factfinder does not act rationally.” Laster v. State, 275 S.W.3d 512, 517 (Tex. Crim. App. 2009);

see Thornton v. State, 425 S.W.3d 289, 303 (Tex. Crim. App. 2014) (a reviewing court should not

act as a “thirteenth juror”). The appellate scales are weighted in favor of upholding a trial court’s

judgment of conviction. Winfrey v. State, 323 S.W.3d 875, 879 (Tex. Crim. App. 2010).

       To uphold appellant’s conviction, this Court must conclude there is a sufficient basis upon

which a rational jury could have concluded appellant intentionally or knowingly caused the death

of Jessie Bardwell. See TEX. PENAL CODE. ANN. § 19.02(b)(1). It is uncontested Jessie died in

early May 2016. The parties dispute whether the evidence is sufficient to show appellant caused

her death with the requisite intent.

                                         FACTUAL BACKGROUND

       A. Jessie and Appellant’s Relationship

       At the end of December 2015, Jessie, who was 27-years old, broke up with her boyfriend.

The following month, she moved from Alabama to Texas to live with appellant, her new boyfriend.

Shortly after she moved, appellant became angry when he learned Jessie “hooked up” with a man

on Christmas Eve and was pregnant; appellant believed Jessie cheated on him. Jessie called her

father to tell him she had a fight with appellant, appellant “threw [her] out,” and she wanted to

return home. Although her father purchased a plane ticket for her, Jessie reunited with appellant

later that day. Jessie had an abortion in February 2016.

       On April 7, appellant texted Jessie: “it will take time for me to trust fully but I love you.

For who you are. No matter what.” One week later, he texted her: “Don’t ever touch another

guy[.]” On April 19, appellant texted: “I don’t trust you. That’s your fault[.]”




                                                –4–
          Jessie’s father, Gary,1 testified she always carried her cell phone with her before she moved

to Texas. After she moved, she no longer did so. Jessie began using a prepaid cell phone, which

Gary thought was “highly unusual” and unnecessary because he paid for her iPhone. Sometimes

appellant answered Jessie’s phone when Gary called and refused Gary’s requests to speak to his

daughter. Gary testified: “[appellant] would never let me call her on her cell phone.” Appellant

required Gary to call Jessie’s prepaid phone and Gary believed appellant listened to their calls.

Gary learned the text messages he sent to Jessie were routed through appellant’s computer.

Although Gary and Jessie previously enjoyed a “very close” relationship, they had less contact

after she moved. He testified: “It was like she was a different person” and “[c]ommunications

with her family, friends, anybody she had ever associated with were cut off completely.”

          Carla Bardwell spoke to her daughter every day before Jessie moved to Texas. After she

moved, they only spoke once each week. In April 2016, Jessie told her mother she wanted to

marry appellant; they applied for a marriage license in April.

          B. Appellant’s Testimony about the Relationship

          Appellant testified in his defense. Appellant met Jessie when she was dating appellant’s

friend, Ryan. Jessie and Ryan broke up on or about December 25, 2015. Jessie moved into

appellant’s apartment in Richardson, Texas, on January 1, 2016, and, shortly thereafter, appellant

learned Jessie had sex with another man in December and was pregnant. He was angry and told

Jessie to leave the apartment because he needed time to think. Jessie left, but returned after fewer

than twenty-four hours. Appellant testified they “[w]ent back to normal,” but he remained “upset

about it . . . it’s something that I don’t think I ever really got over.” Appellant told Jessie to take

a taxi to get an abortion in early February. Although the abortion became a “point of contention

afterwards” in their relationship, he explained it also was a bonding point that made them closer.


   1
       Because Gary Bardwell has the same surname as the complainant and his former wife, Jessie’s mother, we refer to him as Gary.

                                                                    –5–
           Appellant testified to experiencing jealousy and holding grudges against his girlfriends.

He struggled to trust Jessie and believed she was cheating on him. However, while Jessie and

appellant lived together, appellant used dating websites to flirt and engage in sexually explicit text

messaging with other women. He stayed overnight with at least one woman, but explained “there

wasn’t anything physical.” The record includes many conversations—some sexually explicit and

containing graphic pictures—appellant had with women in the days before and after Jessie’s death.

           C. Housesitting for Friends

           Appellant and Jessie were friends with Thomas and Regina Jordan2 who live in Corinth,

Texas. The Jordans asked appellant and Jessie to housesit and care for their dog from May 1 to

May 5 while they took a trip; appellant and Jessie agreed.

           On April 30, 2016, appellant and Jessie drove separate cars to the Jordans’ house: appellant

drove his Infiniti sedan and Jessie drove his Audi SUV. In the evening, appellant and Thomas

worked on a construction project for Thomas’s business while Jessie remained at the house with

Regina. Regina testified Jessie’s “phone kept going off and she kept looking at it.” Regina

described Jessie’s demeanor as “kinda sad.” Jessie told Regina she was texting appellant who was

mad at her “for something I did a long time ago and he can’t get over it.” Regina realized there

was discord between the couple.

           Phone records show the following text messages between Jessie’s and appellant’s phones

on April 30: 3

    Time               Initiating          Receiving                                        Message
                         Phone               Phone
 10:17 p.m.            Jessie              Appellant        Hey boo. What are yall doin?
 10:18 p.m.            Jessie              Appellant        I miss you
 10:22 p.m.            Jessie              Appellant        Regina and I have been sitting at the table talking and
                                                            drinking wine

   2
       Because Thomas and Regina Jordan have the same surname, we refer to them by their first names.
   3
       Typographical errors are original to the texts.

                                                                   –6–
 10:44 p.m.          Appellant         Jessie      Ok
 10:44 p.m.          Jessie            Appellant   What’s wrong?
 10:53 p.m.          Jessie            Appellant   Love you
 10:57 p.m.          Appellant         Jessie      No you don’t
                                                   I have to text you
                                                   I have to text just for you to talk b
                                                   Fuck this
 10:58 p.m.          Jessie            Appellant   I haven’t texted anyone except you boo. I just got
                                                   my phone out of the bedroom when you texted me.
                                                   Regina and I have been talking for hours
 10:59 p.m.          Jessie            Appellant   Jason you can ask Regina. I thought you and Tommy
                                                   were working and I didn’t want to bother you
 11:00 p.m.          Jessie            Appellant   I love you Jason. And I am just trying to respect your
                                                   space and time away so we can miss each other.
 11:02 p.m.          Jessie            Appellant   Do you want us to come get you? I would much
                                                   rather be with you right now
 11:20 p.m.          Appellant         Jessie      Ok
 11:22 p.m.          Jessie            Appellant   You’re my babe! And Little C4 and I love you.


          Appellant and Jessie slept in the Jordans’ spare bedroom the night of April 30. When the

Jordans left the following morning, nothing appeared amiss. On May 4, the Jordans learned

appellant and Jessie were not at their house, although they were supposed to housesit until May 5.

          D. Appellant’s Testimony About Jessie’s Death at the Jordans’ house

          While appellant and Jessie were at the Jordans’ house, the Jordans asked if they would like

to adopt the Jordans’ dog. Appellant and Jessie were interested, but only after they moved into a

house with a yard. In the interim, appellant thought his acquaintance from whom he frequently

purchased drugs, Robert Guinn, might keep the dog because Guinn lived on a large property. On

May 1, appellant asked Guinn to bring GHB and methamphetamines to the Jordans’ house; they

did not specify a time for Guinn’s arrival. Appellant suggested Guinn could meet the Jordans’ dog

while he was there. Appellant testified he has an extensive history of drug use, and Jessie




   4
       Appellant’s dog’s name was Caixa.

                                                       –7–
occasionally used drugs, including marijuana, GHB, and cocaine. Appellant estimated in March

and April 2016, he and Jessie used GHB once a week.

        After dinner on May 1, appellant and Jessie drank orange juice mixed with GHB before

taking a shower together in the guest bathroom. The bathroom had a combination tub-shower with

a shower curtain. While having sex in the shower, appellant slipped, which caused Jessie to slip

and fall. Jessie’s head struck the faucet and porcelain tub. She had a small cut on her head that

stopped bleeding quickly and a bruise formed. She said she felt hot and dizzy. They dressed and

then drank the remainder of the orange juice laced with GHB and got into bed together. Appellant

fell asleep.

        Appellant awoke when he heard a knock on the door and the dogs barking. Jessie was

lying next to him. Appellant was confused that Jessie was still asleep and he “felt like something

wasn’t right.” He shook Jessie, but she did not awaken. Jessie did not move when appellant got

out of bed to answer the door. Guinn was at the door and appellant told him Jessie did not wake

up. Seeing the concerned look on appellant’s face, Guinn pushed appellant aside and went into

the bedroom. Guinn shook Jessie, slapped her face, and yelled to wake her up. Guinn told

appellant: “this is a mess, you know, we’ve gotta fix this.”

        Appellant paced in the bedroom while Guinn pulled a sheet from the linen closet.

Appellant was scared because of the “drugs and everything,” and Guinn was concerned because

he supplied the drugs. Appellant let Guinn manage the situation; he testified: “I wasn’t really

thinking much. Once it was set in motion it was like I just went.” Guinn wrapped Jessie’s body

in the sheet, and they placed it in appellant’s Audi SUV. Guinn instructed appellant to follow him

to his farm, but appellant drove to his apartment instead. Appellant left the body inside the SUV

for several days.




                                                –8–
         E. Jessie is Missing & Police Investigate

         In early May 2016, Jessie’s father, Gary, was unable to contact her. He eventually called

appellant who was aggravated and told him “let’s not do the codependent thing,” “Jessie is better

off now than she ever was,” and appellant “never heard of a family talking to each other every

day.” Gary never talked to Jessie in May 2016.

         Jessie did not call her mother or step-mother on Mother’s Day, which was May 8, 2016.

Gary and Carla both testified it was unusual for Jessie not to call. When Carla called Jessie,

appellant answered the phone and said Jessie was shopping. He led Carla to believe nothing was

amiss.

         1. Welfare Checks

         After being unable to contact Jessie for several days, coupled with her failure to call on

Mother’s Day, Gary requested the Richardson Police Department (“RPD”) conduct a welfare

check. On May 8 at approximately 2:00 p.m., Sergeant James Holley of the RPD spoke to

appellant who said Jessie left the apartment that morning to go shopping. Neither Jessie nor her

vehicle was at the apartment.

         Officer Adam Graham of the RPD conducted a second welfare check five hours later

because Gary still could not contact his daughter. Appellant told Graham that Jessie left earlier in

the day, was driving her car, an Acura SUV, and had not returned. Appellant said “they weren’t

codependent, they didn’t keep tabs on each other; sometimes she would just leave for hours at a

time and come back.” Appellant appeared “[k]ind of scattered, nervous, talkative.” Appellant

permitted Graham to look inside the apartment, which had drug paraphernalia “all over the place”

and smelled of marijuana. Jessie was not in the apartment.

         Shortly after midnight on the morning of May 9, Graham returned to appellant’s apartment

after Gary requested another welfare check. Graham saw a small bag with two handguns in a truck

                                                –9–
appellant rented that was parked outside appellant’s garage; he later learned the guns were

registered to appellant. Appellant did not answer when the police knocked on the apartment door.

       At approximately 7:00 p.m. on May 9, Graham returned to appellant’s apartment complex

for the third time; Graham’s sergeant joined him later. While the officers were at the complex,

appellant arrived in his Audi SUV, which was covered in wet mud. His clothing also was muddy

and he had small scratches on his hands and forearms. Appellant told Graham he was walking

with his dog on a trail, the dog escaped, and he got muddy and scratched while chasing the dog.

Graham thought the story was odd because the dog is small, only has three legs, and was “totally

clean.” Graham also noticed the Audi’s bumper was “ripped completely off the vehicle and stored

in the rear compartment.” Appellant explained he took the Audi mudding, which Graham thought

was unusual because “you don’t take a $90,000 car for a joy ride like that on some property, and

rip the bumper clean off and not care.”

       As the police continued talking to appellant, his story changed. Although he initially

explained he recently went mudding, he later stated he went mudding two weeks prior. The mud

was wet and just beginning to dry, and the Audi’s interior smelled like wet lake mud. Appellant

told Graham the bumper on the car broke, and he was scratched while removing it, which was

inconsistent with his original explanation that the dog scratched him.

       Appellant allowed the police to search the apartment and his vehicles where they found

marijuana paraphernalia, muddy gloves, and muddy boots. Appellant told Graham he had not seen

or heard from Jessie, she did not return home overnight, he was becoming worried about her, and

he had been out all night looking for her.

       Based on appellant’s conflicting stories, Graham believed Jessie was in danger; a missing

person’s report was filed the evening of May 9, 2016.

       2. Muddy Black Audi

                                               –10–
          Around noon on May 9,5 Loren Cryer was driving in a rural area of Farmersville, Texas,

when he noticed a black Audi parked on a property where Cryer previously saw people depositing

salvage material. He saw a white, tall, slender man standing in front of the Audi; the man was not

the property owner. Cryer had not seen the Audi before and it was not the type of vehicle typically

on the property. The Audi was leaving when he passed the property again approximately forty-

five minutes later. Cryer testified the Audi was driving fast and “slinging mud in the road. . . . I

just thought that was awful strange he’s in a real big hurry . . . and there’s mud just trailing the car

down the road, and he’s throwing, you know, softball sized mud clots off the Audi.” Cryer saw

the front end “was kinda messed up.” Following the Audi and noting erratic driving, he initially

wondered if the driver was lost and then thought the vehicle could be stolen. Cryer wrote down

the license plate number and, several days later, provided it to the police. The police later matched

the plate to appellant’s Audi.

          3. Jessie’s Acura

          Detective Chiron Hale of the RPD called appellant on May 10. Appellant again said he

last saw Jessie on May 8 at approximately 10:00 a.m. Appellant speculated Jessie drove her Acura

to Klyde Warren Park or to go running or shopping.

          Hale went to appellant’s apartment the following day. Appellant recounted that Jessie

moved in with him in January 2016, but she cheated on him in December 2015 and became

pregnant. She got an abortion, they reconciled, and they were talking about getting married.

          Using a license plate database that records GPS coordinates, time, and location, Hale

located Jessie’s Acura in Garland, Texas. When Hale went to the address, he found the Acura

parked in the driveway. Joshua Lucke lived in the house and spoke to Hale.




   5
       Cryer believed the date was May 9, but testified the date could have been May 10.

                                                                    –11–
           Lucke testified appellant asked Lucke if he was interested in buying the Acura in April

2016. Lucke and his wife went to appellant’s apartment where Jessie showed the car to them. On

April 19, appellant delivered the Acura to Lucke. Lucke gave appellant approximately $700 and

appellant signed a handwritten “bill of sale,” which states: “I Jason Michael Lowe received 500$

[sic] as a down payment for a 2006 Acura on 4/19/2016 from Joshua Lucke. I agree to a payment

plan of 200$ [sic] a month until the total amount of [blank space] is paid off starting May 2016.”

Appellant printed and signed his name as the “seller/lienholder.” Lucke did not sign the document.

Jessie was not present and did not sign the document. Lucke and his wife testified they had

continuous possession of the Acura from April 19 until the police confiscated it as part of the

investigation.

           4. Police Interview Appellant

           Hale and Detective Pagel6 returned to appellant’s apartment on May 12. The officers asked

appellant to talk to them at the police station. Appellant initially agreed if he could drive himself,

but then said his keys were locked inside a truck he was renting. He did not explain why he could

not drive his Audi SUV to the station. Instead appellant consented to an interview at his apartment.

In the kitchen, the officers saw a white substance that appeared to be cocaine. When Hale asked

whether Jessie also used drugs, appellant said she did not.

           During the interview, Hale repeated many questions he asked before. Appellant’s story

about the mud on the Audi changed again; he told the officers he went fishing at Lake Lewisville

on May 8 and the vehicle got muddy. Appellant again told the police he last saw Jessie on May 8

when she left the apartment in her Acura. When the officers informed appellant they knew Lucke

purchased the Acura in April, appellant “stuttered,” acted surprised, said he remembered leasing




   6
       Pagel did not testify at trial and the detective’s first name does not appear in the record.

                                                                        –12–
the Acura to a man, and then stated there were multiple sets of keys and he and Jessie continued

having access to and using the Acura after leasing it to Lucke.

       Appellant allowed the officers to search his apartment, but initially did not consent to them

searching the garage. Once he did so, crime scene personnel were summoned and went to the

garage with Pagel while Hale stayed in the apartment with appellant. Pagel called Hale and said

the garage smelled like a dead body. Hale later went to the garage as well; he testified that although

the door was open, the garage “smelled like a dead body or decaying flesh,” and the smell was not

from a dead animal. Detective Eric Willadsen of the RPD noticed the smell of decaying flesh

emanating from the garage when he arrived at appellant’s apartment, and he thought Jessie’s body

might be inside the garage. When asked about the smell, appellant said it could be stale lake water

or from trash he transported to the dump. Hale testified the odor was not lake water or trash. In

the rear of the Audi, police found standing fluid that smelled “like decaying flesh” and tested

positive for hemoglobin.

       The police arrested appellant for possession of drugs on May 12. During his post-arrest

interview, appellant maintained he last saw Jessie on May 8, and he did not know her location.

When asked whether he made phone calls to try to locate Jessie, appellant said he had not; Hale

thought it was strange that the woman appellant planned to marry had disappeared and he had not

tried to locate her. Appellant stated he had not driven the Audi in ten days to two weeks, which

contradicted his story about getting stuck in the mud at Lake Lewisville on May 8 and the fresh

mud on the car that Officer Graham saw on May 9.




                                                –13–
       5. Police Search Appellant’s Apartment, Garage, Audi

       The police obtained search warrants for the apartment, garage, and Audi. They found

cleaning products, Febreze, guns and ammunition, yellow latex gloves typically used for cleaning

dishes, a shovel, and drug paraphernalia in the apartment and garage. Jessie’s Texas ID card was

on the master bedroom floor. In an unlocked book safe, police found three cell phones, including

the pre-paid phone Jessie used. A floral-print overnight bag contained women’s and men’s

clothing, including a red Warrior Dash t-shirt that appellant repeatedly told police Jessie was

wearing when she left the apartment on May 8.

       The Audi was muddy inside. The back of the Audi was wet and some parts had a red hue.

The police found reddish-colored, odorous fluid in the compartment beneath the spare tire. Dark,

brownish-red fluid was on the tailpipe. Crime scene investigators sprayed the inside of the car

with Bluestar to detect the presence of bodily fluids and it indicated a positive reaction leading

Willadsen to believe it was positive for blood.

       Brian Altus, a criminalist in the crime scene unit at the RPD, participated in processing

appellant’s Audi on May 13, 2016. When Altus arrived at appellant’s garage, he noticed an “odor

of decomposition, human decomposition” that was the strongest in the Audi’s “very damp” cargo

area. Approximately one half inch of fluid was in the spare tire bay. Bluestar was sprayed in the

cargo area of the Audi and it illuminated in several areas.

       In August 2017, shortly before appellant’s trial began, the police obtained a new warrant

to search the Audi again. They found additional dried fluid inside the Audi’s bumper and dried

red fluid in multiple areas of the trunk compartment. Several areas tested positive for hemoglobin.

Police found dead maggots and insect larvae in the car.




                                                  –14–
           F. Appellant’s Erratic Behavior after Jessie’s Death

           Appellant exhibited odd behavior in the days following Jessie’s disappearance. For

example, appellant called Gary approximately 30 times on May 8. Each time Gary asked where

Jessie was and appellant maintained he did not know. Also on May 8 at 9:40 p.m., appellant sent

an email to Jessie. The subject line was “URGENT. CALL YOUR DAD.” The body of the email

states: Where are you??? I’m worried and your dad has sent the cops here twice looking for you.

Please call him or come home asap. I love you baby girl.” According to appellant’s testimony,

Jessie was dead on May 8.

           Numerous text messages were exchanged between phones belonging to appellant, Jessie,

and Jessie’s parents between May 2 and May 9. Appellant admitted sending all the messages from

his and Jessie’s phones.7

   Date and Time                      Initiating             Receiving                        Message
                                        Phone                  Phone
 May 2 @ 5:01p.m                     Appellant               Jessie          Let’s go to conns today.. Hope your
                                                                             interview went well
 May 2 @ 5:52 p.m.                   Jessie                  Appellant       Sounds good boo i love you!
 May 3 @ 12:19 p.m.                  Appellant               Jessie          Hey boog I just got to the house.. Miss you.
                                                                             I love cuddling with you and when you’re
                                                                             laying in my arms.
 May 3 @ 12:20 p.m.                  Appellant               Jessie          I told your dad that we would get the car
                                                                             there at some point. I just made a payment
                                                                             today so I’m in no hurry.
 May 3 @ 2:02 p.m.                   Jessie                  Appellant       I love you Jason Michael!
 May 4 @ 11:50 a.m.                  Appellant               Jessie          You doin ok boo? Don’t stress about the
                                                                             job it’ll all be ok
 May 4 @ 11:52 a.m.                  Appellant               Jessie          You wanna go back to ms for Mother’s
                                                                             Day?
 May 4 @ 8:21 p.m.                   Carla                   Jessie          Did you get a job yet?
 May 4 @ 8:16 p.m.                   Appellant               Gary            It’s looking like Jessie got the job at the
                                                                             apartment complex she wanted too.
 May 4 @ 8:46 p.m.                   Gary                    Appellant       How are you and Jessie doing?
 May 4 @ 8:47 p.m.                   Appellant               Gary            Great. The job stuff is stressful but that’s
                                                                             normal. But it’s all coming together so it’s


   7
       Typographical and spelling errors are original to the texts.

                                                                      –15–
                                                exciting. Never felt like this about anyone
                                                so it’s new but a really good feeling.
May 4 @ 11:13 p.m.   Jessie      Carla          Love you mamacita!
May 4 @ 11:15 p.m.   Jessie      Carla          I should get the leasing consultant job i
                                                wanted is what lacey told Jason so fingers
                                                crossed!
May 5 @ 7:45 a.m.    Gary        Appellant      Jason have Jesse call me today please
May 5 @ 11:47 a.m.   Appellant   Jessie         Your dad is driving me nuts
May 5 @ 11:48 a.m.   Appellant   Jessie         Like didn’t we talk about it with him? Shit
May 5 @ 2:53 p.m.    Gary        Appellant      Jason, Where is Jessie?
May 5 @ 3:12 p.m.    Appellant   Gary           Please do not start this again. I thought we
                                                were past this. I’m not falling back into
                                                that with you. Please don’t make me block
                                                or change my number. I will not argue with
                                                you so please just chill out like we all
                                                talked about just over a month ago. This
                                                was the type of behavior that you have had
                                                to apologize for so please stop. You cannot
                                                make people like you or love you. Not
                                                family or anyone. I’m sorry but I’m not
                                                going to do what I said I wouldn’t do - -
                                                and that’s get sucked back into this toxic
                                                type of dynamic and play the middle man.
                                                If you continue to do this and cause Jessie
                                                stress, I will change my number and
                                                address. We talked about all of this in your
                                                living room. All 4 of us. Nothing has
                                                changed, nor will it.
May 5 @ 3:16 p.m.    Gary        Appellant      I’m not trying to start trouble Jason. I just
                                                want to talk to Jessie. I talked to you
                                                yesterday so I would like to talk to Jessie.
May 5 @ 3:27 p.m.    Gary        Appellant      Ok, never mind. I’m sorry t bothered you.
May 7 @ 4:40 p.m.    Gary        Appellant      Jason, I’ve only helped Jessie and you. I
                                                don’t know what you’ve said or done to
                                                make Jessie not want to talk to me. If I
                                                don’t hear her voice by Sunday, I’m
                                                coming to Dallas Wednesday.
May 8 @ 9:34 a.m. Gary           Appellant      Have Jessie call me today after lunch.
May 9: multiple Gary             Appellant      Jason, Go find Jessie and have her call me.
messages                                        I want The next person to call me to be
                                                Jessie.
                                                ...
                                                Jason, You know this doesn’t make any
                                                since. If Jessie was ok she would’ve found
                                                a cell phone and called me or her mother.
                                                Get off your ass and find her and have her
                                                call me tonight.
                                                ...
                                         –16–
                                                        Jason did you hurt Jessie and put her on the
                                                        street in Dallas with no money or car? If
                                                        you did, you are going to be in a world of
                                                        trouble.
                                                        ...
                                                        Where is Jessie? Son, I need to know.


       G. Appellant’s Testimony about the Days Following Jessie’s Death

       Appellant testified he left Jessie’s body in the trunk of his Audi SUV, including when he

drove the vehicle. When he was at home with the Audi in his garage, appellant often sat in the

SUV and talked to Jessie because he missed her. Appellant felt his mind was “fractured,” he did

not accept her death, and he sometimes thought she was asleep. When asked why he emailed

Jessie on May 8 that she urgently needed to call her father even though he knew she was dead,

appellant testified: “Same reason I would go down there and talk to her. . . I just wanted everything

to be okay.” He wanted to believe she was still alive. In the days after Jessie’s death, he used

more GHB, cocaine, and marijuana to avoid the truth. Appellant explained that sending the text

messages between his phone and Jessie’s was a way for him to keep Jessie alive in his mind; the

messages were not intended to deceive anyone. Appellant conceded he also made phone calls

between his phone and Jessie’s phone with each phone initiating some of the calls, which was

another way for him to pretend she was still alive; he testified: “it was the only way I could hold

on to everything . . . It’s all that made sense to me.” He considered it a private reality he had with

Jessie, and he was trying to maintain it.

       Appellant recalled being contacted by Gary and Carla Bardwell and giving them the

impression Jessie was alive and everything was fine because that was how he “wanted it to be.”

He lied to Jessie’s parents.

       He conceded he also lied to the police when he told them Jessie left the apartment in her

Acura on May 8. When asked why he did not tell the first officer who executed a welfare check

                                                –17–
that Jessie was dead, he said he panicked and “chose the wrong thing” again. After the police

initially searched his house and garage and did not find the body, he had “a real lucid moment”

and realized “this is gonna be really bad if they just find her back there.” He drove the body to

Guinn’s property where the Audi became stuck in mud. Guinn had chains to pull the Audi out of

the mud, but, because appellant did not attach them correctly, the bumper was torn off. Eventually

they pulled the Audi out of the mud and drove to the back of the property.

        Guinn tied a red ratchet strap around the torso of the body, but appellant did not know

whether Guinn took the straps from the Jordans. They placed the body in the woods. Appellant

removed the Audi’s cargo mat because it had Jessie’s bodily fluids on it. The blue sheet, cargo

mat, and ratchet strap were the only items covering the body when appellant left the property.

        When appellant arrived home, two officers were at his apartment. He again lied to the

police about Jessie leaving the apartment on May 8 driving her Acura.

        H. Jessie’s Body Recovered

        On May 19, appellant and his lawyer executed an agreement with the district attorney’s

office stating:

        Jason Michael Lowe agrees to lead law enforcement officers to the last known
        location of the body of Jessie Merle Bardwell. . . . if law enforcement officers
        recover the body of Jessie Merle Bardwell at the location identified by Jason
        Michael Lowe, the State agrees that any punishment assessed for any offense
        committed by Jason Michael Lowe that caused the death of Jessie Merle Bardwell
        will not exceed 50 years’ confinement.

Jessie’s body was located that day on Guinn’s land in Farmersville.

        Diana Strain, a special agent with the Federal Bureau of Investigation, assisted the RPD

with recovering the body. She observed deep tire tracks in the mud as though a vehicle had been

stuck. The area smelled of a decomposing body. Jessie’s body was wrapped in a blue fitted sheet

secured with a red tow strap. Strain testified the body was “covered well” with bubble wrap, a

cargo mat, trash bags, a piece of tin, and branches. The cargo mat belonged to a 2010 Audi Q5,
                                              –18–
the model appellant owned, and it fit in the back of appellant’s Audi. Audi molds rear cargo covers

to fit specific Audi model cars. Police discovered other car parts with part numbers nearby on the

ground; they all belonged to a 2010 Audi Q5.

           The FBI also found plastic gloves, a brown towel, a red blanket, and ratchet straps inside a

trash bag. Regina Jordan testified the sheet, towels, and blanket found at the crime scene belonged

to her; she stored them near the spare bedroom where Jessie and appellant slept. When shown a

picture of the ratchet straps found near Jessie’s body, Thomas Jordan testified they looked the

same as the ones he owned. Thomas testified he has straps “[a]ll over my garage. I have them in

a 5-gallon bucket, and then I had some in a box that was emptied out.”

           Dr. Lynn Salzberger, a medical examiner,8 testified the body was wrapped in a fitted dark

blue sheet and tied with a flat red strap. The sheet was damp with decomposition fluid. Describing

the body, Salzberger testified:

           She was severely decomposed. Her face and the front of her neck were essentially
           skeletonized. When you looked at the front of her body, all -- you could just see her
           back bone. There was no soft tissue, no vessels, no muscles; nothing but bone when
           you looked at her neck from the front. And her face was also technically
           skeletonized. Her head was really held on her body just by a strap of skin that was
           in the back of her neck. She had other defects on her abdomen, the right side of her
           abdomen there were some defects. And on both arms there were some defects.
           Difficult to tell whether the defects were caused by trauma or caused by animal or
           insect activity. Also the external examination was remarkable for the number of
           maggots that were present on her body. I honestly had never seen as many maggots
           as I had seen in this case.

Salzberger further explained: “whenever I see an area of tissue that’s missing, like the neck, I

always worry that there’s an underlying injury. And that’s because maggots and animals like to go

to areas where it’s easy to get into the body and get into the organs because they prefer that over

the skin.” The State showed photographs of Jessie’s skeletonized body to the jury.




   8
       Salzberger testified she was retired at the time of trial.

                                                                    –19–
        The ground beneath the body was covered with maggots and bodily fluid. Based on the

size and life-stage of the maggots, Salzberger estimated the body was on Guinn’s property for

approximately ten days.

        Salzberger examined Jessie’s body on May 20. She obtained medical records from Jessie’s

doctor, which indicated Jessie was a healthy 27-year-old woman without any on-going medical

problems. Although she could not determine the exact time of death, based on the level of

decomposition, she estimated it may have been as early as May 1. All organs except the heart

were “liquefied and completely unrecognizable” and could not be examined. Salzberger did not

find evidence of broken bones. The toxicology report was negative for alcohol, prescription

medication, and common illicit drugs. Jessie’s dental records were used to identify the body.

        In response to questions from the defense, Salzberger testified she was not asked to have

Jessie’s tissue tested for the drug GHB and did not order that testing. Salzberger explained that

when someone takes GHB and dies shortly thereafter, the drug remains in the body’s tissue.

Usually, if a person dies from a drug overdose, the drug can be detected in the body regardless of

when the body is found. Appellant conceded he did not inform the police about Jessie’s use of

GHB until he testified at trial. He acknowledged that telling the police about the GHB could have

allowed the medical examiner to corroborate his story, but insisted he did not know Jessie’s tissue

would not be tested for GHB as part of the autopsy.

        Also in response from question from the defense, Salzberger testified a subdural hematoma

in a person under the age of forty or fifty is “a result of severe, significant, blunt force trauma, with

a lot of force.” For example, the following events could cause a subdural hematoma: a high-

velocity motor vehicle accident, a pedestrian struck by a car who flies into the air and lands on his

head, or a hard punch in a fight that results in a person landing on a hard surface with a heavy

impact. If a young person has a subdural hematoma, Salzberger expects to see significant blood

                                                 –20–
loss along with tears in the scalp or face. She testified the amount of bleeding “would be alarming

to most people.” The event causing such an injury could also cause a concussion and the person

would be unconscious or unresponsive. If a person’s forehead struck porcelain in a way to cause

a subdural hematoma, Salzberger would expect the impact to be so severe that there would be a

bruise, a gash, and blood. However, a person could suffer a subdural hematoma, remain conscious,

and die several hours later; the person might report feeling dizzy. A person could have a subdural

hematoma if she were pushed “extremely hard.”

         Salzberger testified nothing about the state of Jessie’s body was consistent with a natural

death, but she could not determine a cause of death. Salzberger believed Jessie died of homicidal

violence because Jessie disappeared under suspicious circumstances; her parents were unable to

contact her, which was unusual; appellant acted strangely; human blood was identified on

appellant’s car; and someone went to “very great lengths” to conceal the body at a remote,

inconvenient location. She testified: “Clearly whoever did this to her did not want her to be found

ever.”

         I. Appellant’s Conversation in Jail

         Thomas Jordan visited appellant in jail. The jury watched a redacted video of their

conversation, which includes the following statements:

                Appellant:     I fucked up and made a mistake. Like, it was an accident. .
                               . . I know what I’m guilty of. I’m guilty of criminal
                               negligence.
                Appellant:     I made my bed, you know, and it was just - - I have a bad
                               habit of being in the wrong place at the wrong time and
                               picking the wrong people to be around.
                Thomas:        Accidents happen. But, you should have called me before the
                               accident ever happened. And if there’s an issue….
                Appellant:     Dude, you know, that’s the thing - - it was all so quick that I
                               just - - I did have time after the fact, but then it was too late.
                               You know? I mean I thought I’d have another 24 hours and,
                               like, this would have gone way different. Like, way
                               different.

                                                –21–
               Thomas:         You’re a man. You got to stand up for what you did and take
                               the punishment like a man and be good about this.
               Appellant:      Yeah, no. I’m going to. That was the plan all along. . . . I
                               had to do it the right way. The only way to do it the right
                               way and safely was the way I did it, unfortunately. And her
                               fucking dad is the one pushing my hand on that.
               Thomas:         . . . nothing happened at my house, correct?
               Appellant:      I can’t make that promise. . . . nothing like of any substance
                               happened there. So you don’t have to worry about that. But,
                               it’s very minimal.
               Thomas:         Jason, if you were having issues and upset, you should have
                               called me before you ever laid a hand on that girl.
               Appellant:      No, I wasn’t having issues and upset. That’s not how it went.
                               . . . If I’d wanted, I would have. Like I had in the past. I
                               mean, this was literally like a split second, like, what the
                               fuck.
               Thomas:         I just wish before everything went down and, you know, you
                               ruined her life you ruined your life that you would have
                               called me, man, where we could have talked about it and
                               have got you through whatever her problem was.

       In his testimony, appellant denied knowingly or intentionally causing Jessie’s death or

intending to kill her and then doing so.

                                             ANALYSIS

       The uncontested evidence shows Jessie died in early May 2016 of an unnatural cause,

appellant was the last person to see her alive, appellant was with her when she died, appellant

concealed her body in the back of the Audi for several days, appellant lied to the police and Jessie’s

family about her whereabouts, appellant created text conversations using Jessie’s phone after she

died, appellant deposited Jessie’s body on Guinn’s land, and the body was recovered with

appellant’s assistance after he entered into an agreement with the State to limit any punishment he

might face for any crime he may have committed. The parties disagree about whether the evidence,

viewed together in the light most favorable to the prosecution, is sufficient to show appellant

knowingly or intentionally caused her death.

       In Nisbett v. State, 552 S.W.3d 244 (Tex. Crim. App. 2018), the Texas Court of Criminal

Appeals considered facts similar to those now before this Court. Nisbett resolved appeals from
                                                –22–
two men convicted of murdering their wives. Although factually unrelated, the cases were similar

because, in each case, there was no eyewitness to the murder, the defendant did not confess, the

victim disappeared, and no murder weapon was found. Nisbett, 552 S.W.3d at 262. In each case,

the defendant and victim had a troubled marital relationship headed for divorce, the defendant had

a history of abusive and violent behavior toward the victim, the day the victim disappeared

involved suspicious events, the victim’s activity or lack of activity on that date was out-of-

character and out of line with intentions and goals expressed earlier, and the husband expressed

animus about the victim before the victim disappeared and made suspicious and inconsistent

statements after her disappearance. Id. Additionally, each defendant attributed statements to the

victim that the victim did not make and used an account owned by the victim to pay for something

after the victim disappeared. Id. Physical evidence supported the conclusions the victims were

murdered, although the bodies were never found. Id. The court of criminal appeals concluded the

evidence was sufficient to support both convictions. Id. at 268.

       As in Nisbett, in the case before us, there were no eyewitnesses to the murder, appellant

did not confess to murdering Jessie, and no murder weapon was found. However, the evidence

shows Jessie and appellant were in a troubled romantic relationship, appellant physically abused

Jessie, appellant controlled Jessie’s relationships with her parents, Jessie’s disappearance involved

suspicious events, Jessie’s lack of activity in the days following her disappearance was out-of-

character, appellant engaged in suspicious behavior after Jessie disappeared, appellant made

suspicious and inconsistent statements to the police, appellant dumped Jessie’s body in a remote

location, and appellant attributed statements to Jessie that she did not make. See id. Further,

physical evidence supports the conclusion Jessie was murdered. See id. However, unlike in

Nisbett, the police recovered Jessie’s body and did so with appellant’s assistance.




                                               –23–
        Although appellant argues there is no evidence of intent, there is ample circumstantial

evidence from which the jury could have inferred the requisite intent. Evidence presented at trial

shows appellant was angry at the time of Jessie’s death because she “cheated” on him in December

2015. By his own admission, appellant is paranoid about his girlfriends cheating on him. He

testified this was a problem in his relationship with Jessie, and that testimony is supported by his

text messages from April 2016 stating: “It will take time for me to trust fully. . .”; “Don’t ever

touch another guy”; and “I don’t trust you. That’s your fault.” Appellant testified he did not “ever

really get over” his anger after learning that Jessie “hooked up” with another man before moving

to Texas. He was still angry on April 30 when, in response to Jessie’s text stating “Love you,” he

replied, “No you don’t”; “I have to text just for you to talk b”; and “Fuck this.” Regina Thomas

testified Jessie was “kinda sad” on April 30 because appellant was mad about “something I did a

long time ago and he can’t get over it.” After her death, appellant told Detective Hale that Jessie

cheated on him, became pregnant, and had an abortion, indicating he continued ruminating on

these events after her death. Despite appellant’s jealousy and concerns about Jessie cheating, he

used dating websites and exchanging sexually graphic messages, including photographs, with

numerous women; appellant also spent the night with at least one of the women. He continued

these activities after Jessie’s death.

        There is some evidence appellant physically abused Jessie, controlled her behavior, and

sought to separate her from her family. When Thomas Jordan visited appellant at the jail, Thomas

said “you should have called me before you ever laid a hand on that girl.” Appellant replied:

“That’s not how it went . . . If I’d wanted, I would have. Like I had in the past.” Gary testified he

and Jessie enjoyed a very close relationship, but he struggled to contact her after she moved.

Appellant only allowed Gary to contact Jessie on the prepaid phone and Gary believed appellant

monitored Jessie’s phone calls and text messages. Jessie’s mother also testified to reduced

                                               –24–
communication with her daughter after Jessie moved to Dallas. Although Jessie lived with

appellant for only four months, “[i]t was like she was a different person.”

       The jury also heard appellant’s statements to Thomas Jordan that he was guilty of

something, which he defined as criminal negligence. Further, appellant told Thomas: “I fucked

up and made a mistake,” “I made my bed,” and “I had to do it the right way. The only way to do

it the right way and safely was the way I did it, unfortunately.” When Thomas told appellant he

needed “to stand up for what you did and take the punishment like a man,” appellant did not deny

he had done anything. Instead he agreed and stated: “Yeah, no. I’m going to. That was the plan

all along.”

       From all of this evidence, a rational trier of fact could have concluded appellant planned to

kill Jessie and executed that plan because he was angry and jealous, the relationship was

contentious, he did not trust Jessie, and he could not forgive Jessie for cheating on him.

       Although appellant argues there is no physical evidence of causation, “it need not

necessarily be known what caused the victim’s death. The cumulative force of all the incriminating

circumstances can support a murder conviction even if the evidence did not prove the method of

commission of the offense.” Nisbett, 552 S.W.3d at 264 (internal quotation marks omitted). In

this case, there is significant circumstantial evidence that appellant caused Jessie’s death.

Appellant was the last person to see Jessie alive and was with her when she died; he owned guns

and ammunition; he told numerous conflicting and implausible stories to the police after Jessie

disappeared; he repeatedly lied to her parents and the police about her whereabouts; he created

strange text conversations using his and Jessie’s phones; he called and emailed Jessie after her

death; he had muddy boots and gloves inside of his muddy car; and his garage smelled like a dead

body. Additionally, appellant knew where the body was buried because he concealed it on Guinn’s

property, but he only revealed this information after striking a deal to limit any potential

                                               –25–
punishment arising from his offense. He told Thomas Jordan he was guilty of doing a criminal

act. The medical examiner testified that when, as here, an area of tissue is missing from a corpse,

she is concerned about an underlying injury because maggots, which were plentiful in and around

Jessie’s body, target an area of the body that is easy to enter. Thus, she testified, “whenever I see

a decomposed body where I’ve got one part of the body more skeletonized and more decomposed

than another part of the body, I’m always worried about some underlying injury.” Salzberger also

testified nothing about Jessie’s body was consistent with a natural death and she believed Jessie

died of homicidal violence.

       Appellant asserts there is insufficient evidence of motive. Motive is not an element of

murder, but rather a circumstance indicative of guilt. See Temple, 390 S.W.3d at 360 (“Although

motive and opportunity are not elements of murder and are not sufficient to prove identity, they

are circumstances indicative of guilt.”); Moses v. State, No. 05-16-01391-CR, 2018 WL 4042359,

at *8 (Tex. App.—Dallas Aug. 23, 2018, pet. ref’d) (mem. op., not designated for publication).

The State was not required to prove appellant’s motive.

       Finally, appellant asserts Guinn’s involvement lends credibility to his testimony, “cuts

against the State’s contention that Lowe’s behavior was his alone, and further strains the already

tenuous conclusion of guilt.” We disagree. There is no indication Guinn, not appellant, caused

Jessie’s death. Even appellant’s testimony limits Guinn’s involvement to helping manage or

conceal Jessie’s body after she died. Guinn’s participation, if any, does not negate the State’s

evidence supporting appellant’s guilt, and appellant does not cite any legal authority to support his

argument to the contrary.

                                           CONCLUSION

       Having reviewed all the evidence in the light most favorable to the prosecution, we

conclude any rational trier of fact could have found the essential elements of murder beyond a

                                               –26–
reasonable doubt. The evidence is sufficient to establish appellant murdered Jessie. We overrule

appellant’s sole issue and affirm the trial court’s judgment.




                                                   /Erin A. Nowell/
                                                   ERIN A. NOWELL
                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
171148F.U05




                                               –27–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 JASON MICHAEL LOWE, Appellant                      On Appeal from the 219th Judicial District
                                                    Court, Collin County, Texas
 No. 05-17-01148-CR         V.                      Trial Court Cause No. 219-82169-2016.
                                                    Opinion delivered by Justice Nowell.
 THE STATE OF TEXAS, Appellee                       Justices Myers and Osborne participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 9th day of August, 2019.




                                             –28–